In a proceeding to validate petitions designating petitioners, Gerhard H. Roberts and Ingeborg F. Roberts, as candidates in the Democratic Party Primary Election to be held on June 23, 1970 for the Party position of Member of the County Committee for the 26th Election District, Third Assembly District, Town of Islip, Suffolk County, the appeal is by an objector from a judgment of the Supreme Court, Suffolk County, entered June 4, 1970, which validated said designating petitions, overruled the objections and directed that petitioners’ names be placed on the ballot. Judgment affirmed, without costs. No opinion. Christ, P. J., Hopkins, Martuscello, Brennan and Benjamin, JJ., concur.